Exhibit 10.8

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of this 14th day of March 2011, by and between CHROMADEX INC., a
California corporation (“Employer”), and WILLIAM F. SPENGLER, an individual
(“Employee”).

R E C I T A L S

A.    On October 27, 2010, Employer and Employee entered into an Employment
Agreement which provides for the employment by Employer of Employee (the
“Employment Agreement”).

B.    Employer and Employee now desire to amend the Employment Agreement in
certain respects only, on the terms set forth in this Amendment.

A G R E E M E N T

In consideration of the foregoing recitals and of the mutual covenants and
conditions contained herein, the parties, intending to be legally bound, agree
to amend the Employment Agreement as follows:

1.    Section 5(b) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

(b)    Restricted Stock. On the Effective Date, Employer shall sell to Employee
and Employee shall purchase from Employer 1,000,000 restricted shares of
Employer’s common stock (the “Restricted Stock”). The Restricted Stock purchase
will be effected pursuant to a separate Restricted Stock Purchase Agreement and
will be subject to the Plan. The purchase price for the Restricted Stock shall
be the par value for such stock, which is $0.001 per share (a total of $1,000
for 1,000,000 shares), payable in cash on the Effective Date. The Restricted
Stock will vest in full on November 15, 2013 (the “Restricted Stock Vesting
Date”), provided that Employee is continuously employed by Employer from the
Effective Date through the Restricted Stock Vesting Date and the Stock
Performance Condition (as defined below) is met. The “Stock Performance
Condition” is met if and only if at any time on or prior to the Restricted Stock
Vesting Date, the per share “Fair Market Value” of the common stock of Employer
as determined in accordance with this Section 5(b) is at least three (3) times
the Reference Price. The term “Reference Price” shall mean $1.17, as shall be
adjusted to reflect any “Capitalization Adjustment” as defined in the Plan and
subject to any other adjustments made in accordance with the terms of this
Agreement. The term “Fair Market Value” shall mean (i) if the common stock of
Employer is listed on an established stock exchange or a national market system,
including without limitation the Over-the-Counter Bulletin Board market, the
Nasdaq Global Market or Nasdaq Global Select Market of the National Association
of Securities Dealers, Inc. Automated Quotation (“Nasdaq”)



--------------------------------------------------------------------------------

System, the average of the daily highest and the lowest trading prices for such
stock averaged over all market trading days during the 30-day period prior to
and including the Restricted Stock Vesting Date, or (ii) if the common stock of
Employer is not listed on an established stock exchange or national market
system, shall be the fair market value as of the Restricted Stock Vesting Date
as determined by Employer’s Board of Directors (the “Board”) in good faith in
accordance with Code Section 409A and the applicable Treasury regulations.
Except as provided in Section 5(c), the Restricted Stock will be cancelled and
returned to Employer immediately upon Employee’s termination of employment with
Employer prior to the Restricted Stock Vesting Date. Additionally, if Employee
continues in employment with Employer through the Restricted Stock Vesting Date
and the Stock Performance Condition is not met, the Restricted Stock will be
cancelled and returned to Employer immediately upon the Restricted Stock Vesting
Date.

2.    Section 7(e) of the Employment Agreement is hereby amended and restated in
its entirety as follows:

(e)    Termination without Cause. Employer shall have the right, exercisable
upon written notice, to terminate Employee’s employment under this Agreement for
any reason other than set forth in Sections 7(a), (c) and (d), above, at any
time during the Term. If Employee is so terminated by Employer pursuant to this
Section 7(e) during the Term, Employer shall pay Employee two weeks of Base
Salary for each full year of service to a maximum of eight (8) weeks of the Base
Salary. Should Employee, at Employee’s sole and exclusive option, provide
Employer, no later than two (2) weeks prior to the end of the salary
continuation benefits specified in the preceding sentence, with Employer’s then
standard form of separation, waiver and release agreement of all claims against
Employer, then Employer agrees to (i) extend the period during which Employer
shall pay to Employee the Base Salary, and (ii) reimburse Employee for the cost
of the same medical, dental, long-term disability and life insurance pursuant to
Section 6(a) to which Employee was entitled hereunder as of the date of
termination provided, however, that in the case of such medical and dental
insurance, that Employee makes a timely election for, and continues to qualify
for, continuation coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended, in each case (i.e., the Base Salary and insurance),
until the expiration of twelve months from the date of termination. Employer
shall make such payments in accordance with its regular payroll schedule. In
addition, if Employee is so terminated by Employer pursuant to this Section 7(e)
during the Term and prior to the Restricted Stock Vesting Date, then vesting of
the Restricted Stock shall be accelerated as follows: (i) if the date of
termination is on or after November 15, 2011, but before November 15, 2012, the
Restricted Stock shall be 33 1/3% vested if the Stock Performance Condition
would have been met if determined on such termination date (rather than the
Restricted Stock Vesting Date) replacing “three (3) times the Reference Price”
with “one and two-thirds (1 2/3) times the Reference Price” in the definition of
“Stock Performance Condition”; and (ii) if the date of termination is on or
after November 15, 2012, but before the Restricted Stock Vesting Date, the
Restricted Stock shall be 66 2/3% vested if the Stock Performance Condition
would have been met if determined on such termination date (rather than the
Restricted Stock Vesting Date) replacing “three (3)

 

2



--------------------------------------------------------------------------------

times the Reference Price” with “two and one-third (2 1/3) times the Reference
Price” in the definition of “Stock Performance Condition.”

3.    All references to “Employer” in the Employment Agreement to the extent
relating to Employer’s common stock, Compensation Committee, the Board, the CEO
or the Plan, shall be deemed to be referring to ChromaDex Corporation, a
Delaware corporation.

4.    Capitalized terms used but not defined in this Amendment shall have the
meanings given in the Employment Agreement.

5.    This Amendment along with the Employment Agreement constitute the sole and
entire agreements of the parties relating to the subject matter contained
therein. To the extent there is any inconsistency between this Amendment and the
Employment Agreement, the provisions of this Amendment shall be controlling.

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

“EMPLOYER”:     “EMPLOYEE”:

CHROMADEX, INC.,

a California corporation

    By:   /s/ Frank L. Jaksch, Jr.     /s/ William F. Spengler Its:   Chief
Executive Officer     WILLIAM F. SPENGLER

 

3